NO. 07-03-0297-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 OCTOBER 29, 2003
                          ______________________________

                              SHAWN O’CONNELL LEWIS,

                                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                NO. 44,391-E; HON. RICHARD DAMBOLD, PRESIDING
                        _______________________________

                             Opinion Dismissing Appeal
                          ______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Shawn O’Connell Lewis attempts to appeal his conviction for driving while

intoxicated. The court imposed his sentence in open court on April 19, 2002. At that time,

he orally informed the trial court of his desire to appeal. However, the record contains no

written notice of appeal filed within 30 days of April 19th. Nor does it contain a timely filed

motion for new trial. Instead, the first written instrument wherein he mentions his desire
to appeal was sent to the district clerk and file-marked July 17, 2002. In it, appellant asked

about the status of his appeal.

         Our appellate jurisdiction is triggered through a notice of appeal. Ashorn v. State,

77 S.W.3d 405, 409 (Tex. App.–Houston [1st Dist.] 2002, pet. ref’d). The notice must not

only be timely but also in writing. State v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App.

2000); Ashorn v. State, 77 S.W.3d at 409; see TEX . R. APP. P. 25.2(c) (requiring a written

notice of appeal). An oral notice, even if made in open court, does not suffice. Shute v.

State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988); Ashorn v. State, 77 S.W.3d at 407;

Brunswick v. State, 931 S.W.2d 9, 11 (Tex. App.–Houston [1st Dist.] 1996, no pet.). Given

this, appellant’s oral notice on April 19, 2002, failed to satisfy appellate rule 25.2(c) and

trigger our jurisdiction. Nor did the missive file-marked by the district clerk in July of 2002

fill the void given its belatedness (and assuming it satisfied the other requirements of Rule

25.2).

         Consequently, we dismiss the appeal for want of jurisdiction.1



                                                              Brian Quinn
                                                                Justice

Do not publish.




         1
             The app ropriate vehicle for seeking an out-of-time appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Co de of C rim inal Procedure. See T EX . C ODE C RIM .
P R O C . A N N . art. 11.07 (Vernon Supp. 2004).